Citation Nr: 0107347	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  94-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back condition to 
include as due to aggravation of a pre-existing condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a back condition.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097098 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  VA shall provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

The veteran contends that his congenital condition, Grade II 
spondylolisthesis was aggravated by his occupation in service 
as a maintenance worker.  The Board notes that the veteran's 
service medical records are not available for review.  The 
National Personnel Records Center (NPRC) has informed the VA 
that there are no medical records pertaining to the veteran 
at the NPRC and noted "Fire Related Service."  This indicates 
that the veteran's service medical records, if in the 
possession of the NPRC, were likely destroyed in a fire at 
the NPRC in 1973. 

Private medical records from P.N., M.D., dated January and 
July 1990 indicate a diagnosis of Grade II spondylolisthesis.  
The examiner noted that the problem was congenital, but had 
been aggravated by the veteran's occupation as a maintenance 
worker.

A private medical record dated January 1993 from B.N.E., 
M.D., indicated a primary diagnosis of Grade 
spondylolisthesis L5 on S1.  The examiner noted that the 
condition was not the result of an injury, but symptoms could 
be brought on by an injury; the veteran had a back which was 
much easier to injure.

At his April 1994 VA examination, the veteran reported being 
in a motor vehicle accident three years prior.  He also 
indicated that he had a Grade II spondylolisthesis, a birth 
defect, and believed that his job in maintenance, where he 
did quite a bit of lifting, aggravated his congenital defect.  
The veteran indicated that during service he was seen by 
physicians for his back condition.  At the VA examination he 
complained of low back pain as well as neck pain radiating up 
into the base of his skull.  He indicated that prolonged 
walking as well as prolonged sitting aggravated his back, but 
resting helped.  He reported some morning stiffness lasting 
for 30 minutes to several hours.  The impression was chronic 
low back pain, previously diagnosed as Grade II 
spondylolisthesis and some component of degenerative joint 
disease.  X-rays of the cervical spine revealed degenerative 
disc disease with posterior spondylosis at C4-5, C5-6, and 
C6-7, with very minimal narrowing of the right C6-7 and both 
C5-6 neuroforamina.  On the lateral view there was loss of 
the normal curvature compatible with muscle spasm, with 
minimal dextroscoliosis evident in the anteroposterior view.  
The x-rays of the lumbar spine showed bilateral spondylolysis 
and Grade I spondylolisthesis at L5-S1.  The L4-5 disc was 
narrowed and there was bulging evident anteriorly at the 
discs of L3-4 and L4-5.  The anteroposterior diameter of the 
canal was narrowed at the level of L4 and L5.

Although the veteran was afforded a VA examination in April 
1994 in which a diagnosis of chronic low back pain with some 
component of degenerative joint disease was rendered, there 
was no etiology opinion rendered.  In addition, as noted 
above, it appears the veteran's service medical records were 
destroyed in a fire at NPRC in 1973.  In such cases, VA has a 
heightened duty to explain findings and conclusions, and to 
consider the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened duty in a 
case where service medical records are presumed destroyed 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  
The Board believes that further development of the medical 
record is necessary with regard to this issue.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should again attempt to 
procure from the veteran specific 
treatment dates and unit organization 
information with respect to his back 
condition so that a search of alternate 
records, i.e., pertinent sick call 
reports, and hospital treatment through 
NPRC, can be made.  A record should be 
made of the results of any such searches, 
and, if no records are available, this 
should be noted by NPRC.

2.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed disability should be 
associated with the claims file.

3.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorder at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.

4.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
back disorder.  The examiner is requested 
to comment on the following questions: 1) 
what is the nature and extent of the 
veteran's current back disorder; 2) 
whether it is at least as likely as not 
that any current back disorder is related 
to a back disorder that existed prior to 
the veteran's military service, or, 
whether the veteran's current back 
disorder was caused by any incident of 
his military service; 3) if and only if 
it is determined that the veteran's 
current back disorder is related to a 
back disorder that existed prior to 
military service, the examiner is 
requested to comment on whether it is at 
least as likely as not that the veteran's 
current back disorder was aggravated or 
worsened during his military service.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests, 
to include x-rays, should be 
accomplished.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case addressing any issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.


The purpose of this remand is to comply with the duty to 
assist.  The veteran and his representative are free to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




